TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 16, 2013



                                     NO. 03-13-00020-CV


                                  Agbolade Odutayo, Appellant

                                              v.

                        Richards Memorial Hospital, et al., Appellees




         APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.